Citation Nr: 1735352	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO. 08-33 070 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for organic heart disease.

3. Entitlement to service connection for metabolic syndrome.
 
4. Entitlement to service connection for diabetes mellitus II (diabetes).

5. Entitlement to service connection for bladder injury.

6. Entitlement to service connection for kidney disease.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for syncope.

9. Entitlement to service connection for an eye disability.

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before one of the undersigned judges in September 2011 and before the other in March 2017.  Hearing transcripts are of record.  The issue of total disability based on individual unemployability (TDIU) is addressed in a separate decision.

In March 2012, the Board considered these issues and remanded to the RO.  On remand, the RO granted service connection for pulmonary emphysema (claimed as lung condition).  This action is considered a full grant of the benefit sought on appeal, and that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (1997)(ratings and effective dates are downstream issues, which must be separately appealed).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for heart disease and metabolic syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During the March 2017 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeal of the denials of service connection for bladder disorder, diabetes, eye disability, hypertension, kidney disease, and syncope.

2. The weight of the evidence is against finding that the Veteran has a current acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals on the issues of service connection for bladder disorder, diabetes, eye disability, hypertension, kidney disease, and syncope have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

During the March 2017 Board hearing, the Veteran affirmed his desire to withdraw his appeal of the denials of service connection for bladder disorder, diabetes, eye disability, hypertension, kidney disease, and syncope.  His statements withdrew the appeals in accordance with 38 C.F.R. § 20.204 and were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial of service connection for service connection for bladder disorder, diabetes, eye disability, hypertension, kidney disease, and syncope, and the appeal is dismissed.  See 38 C.F.R. § 20.202.

II. Procedural Duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In August 2006 and December 2012, the RO sent the Veteran letters, providing notice that satisfied VA's requirements.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including those from the Social Security Administration.  VA provided an examination for the mental health claim in June 2014.  The Board finds the examination adequate because the examiner considered the relevant evidence of record and provided rationale for conclusions.  The AOJ substantially complied with the Board's remand directives by sending the December 2012 letter and obtaining the June 2014 examination.  Further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issue decided herein.  As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

III. Service Connection

The Veteran asserts that he has a current acquired psychiatric disorder due to embarrassment and anxiety he feels from his service-connected eczema.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose an acquired psychiatric disorder, as this requires specialized training to understand the complexities of psychiatric medicine.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for an acquired psychiatric disorder have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

In the present case, the weight of the evidence is against finding a current psychiatric disorder.  The June 2014 examiner found no psychiatric diagnosis meeting the criteria from either the Fourth or Fifth Editions of the Diagnostic and Statistical Manual of Mental Disorder.  The examiner explained that his finding against a diagnosis was consistent with the results of mental health evaluations in treatment records and the Veteran had no history of prescribed psychotropics or psychiatric condition.  The examiner noted that while the Veteran endorsed symptoms of mood changes and changes in sleep problems, these symptoms do not cause clinically significant distress or impairment but are instead comparable to stress related to coping with a decline in his overall health.  VA treatment records support the examiner's conclusion as they also do not show any mental health diagnosis or treatment.  In March 2006, a treating provider wrote that the depression screen indicated the Veteran did not meet the criteria for major depressive disorder.  Depression screens from March 2007, 2008, and 2009 were also negative.  Treatment records dated in August 2009 and November 2010 show the Veteran reported normal mood and no changes in mood.  

A February 2013 treatment record shows reports of depressive symptoms starting two years prior with the passing of his sister and others close to him and a provisional diagnosis of depression with referral to psychiatry.  A May 2013 social worker evaluation notes no past or present psychiatric treatment but indicated that the Veteran felt depressed about a lot of things, particularly his eczema.  An October 2013 treatment record documents that the Veteran canceled his mental health new patient assessment and he had no record of mental health history.  In December 2013, he was deemed psychologically stable.  Finally, a June 2014 mental health assessment shows no current or past depression symptoms, no anxiety or panic attacks, no PTSD or psychotic symptoms, no mental health diagnosis, and no evidence of any anxiety, mood, or psychotic symptoms.

During the September 2011 Board hearing, the Veteran reported that he had PTSD due to exposure from loud noises and confined spaces in service.  However, at the March 2017 hearing, he cited eczema as the cause of mental health problems.  The Veteran reported that he itches so badly that it puts him into a state of depression.  He isolated himself because he does not want people to see him itching and he kept his skin covered as much as possible so people would not see it.  See August 2013 statement, March 2017 Board hearing.  In November 2014 and January 2016 letters, Dr. RC wrote that he diagnosed the Veteran with generalized anxiety disorder and "clostrophobia."  Dr. RC discussed various tests he conducted in coming to that determination, including that the Veteran had a severe degree of psychopathology.  

The Board considered Dr. RC's evaluation and the Veteran's reports of symptoms but finds that the other evidence of record outweighs these findings.  The June 2014 examiner noted that the Veteran experienced stress and mood changes related to his health but explained that those symptoms were not clinically significant enough for a mental health diagnosis.  The Veteran sought treatment for many health problems throughout the years but treatment records from 2006 to present do not show treatment for mental health.  He had no therapy or medication despite the fact that he was regularly screened for mental health problems and reported depressed mood.  Thorough and repeated assessments in the treatment records did not diagnose a psychiatric disorder.  The June 2014 examiner's opinion and the consistency of treatment records throughout the years outweigh Dr. RC's opinion and diagnosis.  As such, a preponderance of the evidence weighs against a finding that the Veteran has an acquired psychiatric disorder.  Service connection cannot be established without diagnosis of a current disability.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.


ORDER

The appeal for service connection for bladder disorder is dismissed.

The appeal for service connection for diabetes is dismissed.

The appeal for service connection for an eye disability is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for kidney disease is dismissed.

The appeal for service connection for syncope is dismissed.

Service connection for an acquired psychiatric disorder is denied.


REMAND

Additional development is required with respect to the Veteran's claims of service connection for heart disease and metabolic syndrome.  The Veteran asserts that his service-connected eczema worsened his heart disease.  Medical records show the Veteran had several known risk factors for heart disease including hypertension, history of smoking, cocaine use, alcohol use disorder, and diabetes.  Dr. JF opined that the Veteran would have developed heart disease regardless of service but his military service and resulting eczema greatly exacerbated his heart disease.  See May 2017 correspondence.  Dr. JF explained that the Veteran had an unusually severe degree and extent of vascular ischemia for his age and cited studies that showed a genetic correlation between individuals with eczema and peripheral vascular disease and ischemic heart disease.   

Dr. JF found that the Veteran's diabetes and hypertension were well controlled.  She then, however, noted the severity of the Veteran's diabetes when discussing effects of his eczema.  Treatment records show that the Veteran's diabetes may not be well controlled: he has kidney failure due largely to diabetic nephropathy and is on insulin for his diabetes.  See November 2013 treatment, June 2014 renal exam.  The Veteran has had hypertension since 1990 and did not stop smoking until 2011.  See id.  In July 2007, the Veteran's treating cardiologist wrote that the Veteran's diabetes had clearly contributed to his heart disease.  In July and August 2004, the Veteran was treated for acute myocardial infarction.  Treating providers noted that his risk factors for cardiac disease were smoking and hypertension.  He was told he needed to stop drinking and must stop smoking because smoking was probably a major contributing event for the acute myocardial infarction.  Despite the other risk factors, Dr. JF found that if not for the eczema, the heart disease would have been at least 90 percent less severe.  It was then immediately noted, however that such "hypothetical situation is felt (to be) not entirely relevant..."  Overall, the conclusion reached is found not to be adequately supported by a clear rationale.  An additional medical opinion is deemed needed for clarification.  The Veteran's claim for service connection of metabolic syndrome is factually intertwined with his claim for heart disease and is also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for an examination of his heart disease.  The examiner should review the Veteran's claims file and provide an opinion on the following:

a. Was the Veteran's heart disease at least as likely as not aggravated (permanently worsened) by his eczema?  Please explain why and if there are any other contributing factors.

b. If aggravated, please provide a baseline level of disability and an additional level of aggravation above that baseline.

Please consider all relevant lay and medical evidence, including the Veteran's non-service connected diabetes, hypertension, renal failure, and history of smoking and cocaine use as well as Dr. JF's opinion that eczema aggravated heart disease by 85 percent.  Provide rationale for any opinion offered.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or the limits of scientific/medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

    

  _____________________________              __________________________
                       GEORGE SENYK			JAMES L. MARCH 
                    Veterans Law Judge 		           Veterans Law Judge
               		     

_____________________________
ERIC S. LEBOFF
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


